DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It seems that part of the claim is missing in lines 5 and 6.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5, 8, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pascoe (US 2015/0298656).
With respect to claims 1 and 11, Pascoe teaches a glass sheet composite (Fig.2) comprising a diaphragm (Fig.2, Item 14) that is vibrated by a vibrator (Fig.2, Items 16), and a support member (Fig.3, Item 10) that is attached along an edge portion of the diaphragm to support the diaphragm, wherein the diaphragm comprises at least one glass sheet (Figs.2 and 3, Item 14; ¶ [0013]), and is supported on the support member (Fig.3, Item 10) through a fixing part  (Fig.3, Item 30) that fixes the edge portion of the diaphragm to the support member, and a vibration-permitting part (Fig.3, Item 14) that permits vibration of the diaphragm.
With respect to claim 2, Pascoe teaches wherein the diaphragm is formed into a rectangular shape having edge portions in four sides thereof, and the support member is formed into a frame-like body which can be attached along the edge portions of the four sides of the diaphragm (Figs.2 and 3; ¶ [0015] and [0017]).
With respect to claim 3, Pascoe teaches wherein the diaphragm is formed into a rectangular shape having edge portions in four sides thereof, and the support member is formed into a solid plate which can be attached to one side of the diaphragm (Figs.2 and 3; ¶ [0015] and [0017]).

With respect to claims 8 and 9, Pascoe teaches wherein the vibration-permitting part is a soft backer or a soft gasket (Fig.3, Item 30; ¶ [0017]) that is disposed between the edge portion of the diaphragm and the support member; 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pascoe (US 2015/0298656) in view of Noro et al. (JP 20170011395).
With respect to claims 4, 6 and 10, Pacoe teaches the limitations already discussed in a previous rejection, but fails to disclose wherein the fixing part is disposed intermittently along the edge portion of the diaphragm; or wherein an area where the fixing part is disposed in the edge portion of the diaphragm is smaller than an area where the vibration-permitting part occupies in the edge portion of the diaphragm; or wherein the vibration-permitting part is a space that is formed between the edge portion of the diaphragm and the support member.
On the other hand, Noro et al. teach a flat diaphragm (Fig.5, Item 20) comprising fixing part (Fig.5, Items 10) is disposed intermittently along the edge portion of the 
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Noro et al. configuration with the Pascoe design because it would tune the diaphragm to exhibit a predetermined vibrational acoustic response as necessitated by the specific requirements of the particular application.
With respect to claim 7, the Examiner considers that it would have been an obvious matter of design choice to provide a fixing part comprising a setting block on which the edge portion of the diaphragm is mounted, and a seal material which fixes the edge portion of the diaphragm to the support member because it could prevent sliding down of the diaphragm when arranged in a vertical orientation.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pascoe (US 2015/0298656) in view of Akiyama (WO 2017175682).
Pascoe teaches the limitations already discussed in a previous rejection, but fails to disclose wherein the diaphragm has a loss coefficient at 25o C of 1x10-2 or more and a longitudinal wave acoustic velocity in a sheet thickness direction of 5.0x103 m/s or more; or wherein the diaphragm includes a plurality of glass sheets, and a liquid layer is provided between at least a pair of glass sheets out of the plurality of glass sheets.
o C of 1x10-2 or more and a longitudinal wave acoustic velocity in a sheet thickness direction of 5.0x103 m/s or more (Translation Document under <Glass plate structure>);  and wherein the diaphragm includes a plurality of glass sheets (Fig.1, Items 11 and 12), and a liquid layer (Fig.1, Item 16) is provided between at least a pair of glass sheets out of the plurality of glass sheets (Fig.1).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Akiyama composite as the Pascoe composite because it would provide a glass sheet composite having a large longitudinal wave sound velocity and a large loss factor, making it suitably used as acoustic diaphragms.






Conclusion

The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          March 18, 2022